Title: To Thomas Jefferson from William C. C. Claiborne, 24 April 1802
From: Claiborne, William C. C.
To: Jefferson, Thomas


            Dear Sir,
              M.T. Natchez, April 24th. 1802
            On last evening, I had the honor to receive your much esteemed favor of the 7th. Ultimo, together with its enclosures;—the Letters to the President of the Council, and Speaker of the House of Representatives of the Mississippi Territory, have been carefully delivered, and were received with great pleasure by the Gentlemen, to whom they were addressed.—
            The Resolutions which the Legislature adopted in relation to Mr. Sargent, (I am very certain) Speak the Sentiments of a very great Majority of the Citizens of this District, and are the only testimonials of his services in this quarter, which he has merited.—
            I thank you for the Pamphlets you enclosed me;—they had not before reached me, & unless it were, some extracts which had been published in the News Papers, I had no certain information of their Contents:—the Author (I have understood) brought with him, to this Territory, several hundred Copies, but the distribution has been so partial, that few Citizens have yet been gratified with the perusal.—
            The conversation which Mr. Sargent states to have passed between himself and the President, I saw detailed, in a Northern Paper several months since, and that it was a gross misrepresentation, is the opinion of every Citizen, whom I have heard speak upon the subject;—in these times, it seems to be the peculiar province of certain disappointed Individuals, to calumniate Public men, and to misrepresent public measures; But I am happy to find, the existence of this fact, so generally known, that the falsehoods of the day gain little currency, and tend infinitely more to accelerate, than check the progress of truth, on the Public mind.—
            The proceedings of Congress (as far as I am informed thereof) have offord’d me great Satisfaction;—the repeal of the Judiciary System, I discover was warmly opposed by the Minority, and has excited in a great degree their Sensibility;—the alarm however, with respect to the Constitution, and the Union, will I think be confined to the Capital;—the Citizens of the United States, have resumed their old habit, of thinking for themselves, & I shall be disappointed, if with the information which the debates have given upon this subject, the repealing Law should not in every point of view, be approved of; by a decided Majority of the American People.—
            In this quarter, every thing wears at present, a favorable aspect;— the Indians are entirely peaceable, our Spanish Neighbours accommodating, and this Territory increasing rapidly in population, Industry, Wealth, and in attachment to self Government.—
            With assurances of my great Respect I have the honor to subscribe myself, Your faithful friend
            William C. C. Claiborne
          